DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Since the parent application (see under the title) has been fully matured into a patent, therefore, the application 15688381 should be updated to: , now  a patent No.  10849237.

Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on 10/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract of the invention should be updated to reflect method invention to which the claims directed to.

Claim Objections
Since the scope of the claims directed to “A pressing method of a press apparatus” (claim 1, line 1) , therefore it is suggested the following preamble:
--A pressing method that operatively associated with a press apparatus, the method comprising:
providing the press apparatus having a stage, guide pins, a press jig”--,  for clarity of the claim languages as well as the method limitation forms or formats.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi (20160219695).  In an alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as advanced and relied upon above.
Choi discloses the claimed pressing method of a press apparatus of the invention comprising: 
providing a first substrate 112 connected with a flexible printed circuit board onto a stage 210 (see Fig. 6); 
providing a second substrate 111 onto the stage 210 (see Fig. 6); 
arranging the flexible printed circuit board 120 on the second substrate 111(see Fig. 6); 
pressing  by  222 a pad electrode-free area of the flexible printed circuit board (see Fig 6 as marked up below); and 
pressing first pad electrodes of the flexible printed circuit board and second pad electrodes of the second substrate (see Fig. 6 as marked up below).

    PNG
    media_image1.png
    430
    694
    media_image1.png
    Greyscale


	Therefore, the method as claimed above is met by the above reference.
	As applied to claim 3, the Choi teaches the pressing of the pad electrode-free area includes pressing the pad electrode-free area of the flexible printed circuit board by using a press jig (see Fig. 6 depicts press jig 222pressing of the electrode-free area of the flexible printed circuit board).
	Limitation of claim 4 is also met by the choi see operation Function of fig. 5, where the press jig  221 shifting  toward the  first substrate 112.
	
	Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt